DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim(s) 43-46, 53-55 & 57-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niezink et al. (US Patent No. 5,273,532) and further in view of Chesbrough et al. (US Patent No. 7,569,065 B2).
Claim 43:  Niezink teaches:
A method of operating a marking [an injector for hypodermically implanting an object in a living being…such as an identification transponder] device (Abstract and Col. 2, Line 2) comprising:
defining an initial condition [device is then made ready for the injection of an object] (Col. 4, Line 39-40) wherein 
a cannula [needle] is in an extended position [Needle 3 will in the process move outwards] (Figure 2b, Element 3 as shown and Col. 4, Line 42-43) and 
a stylet [push rod] is in a ready position in the extended cannula [push rod 9 will be held in place] (Figure 2b, Element 9 as shown and Col. 4, Line 43-44)
starting from the initial condition with the cannula in the extended position [The injector is then moved near an animal, and needle 3 is placed in the animal
sequentially effecting movement of the stylet from the ready position to an implant position [This causes push rod 9 to slide to the position shown in FIG. 2c, in which the object to be injected] (Figure 2c and Col. 4, Line 63-65) 
ejecting a marker through a distal opening in a cannula distal end of the cannula [the needle is withdrawn to the position shown in FIG. 2d, and the push rod 9 remains stationary, with the result that the transponder stays in place, and the needle is moved back] (Figure 2d), and then;
effecting a simultaneous unitary retraction of the cannula and stylet after ejection of the imaging marker from the distal opening in the cannula distal end [the needle together with the push rod then moves to the right to the position shown in FIG. 2e, where both parts are safely accommodated in the housing] (Figure 2e and Col. 5, Line 17-21)
whereby the simultaneous unitary retraction of the cannula and stylet causes the cannula to retract from the extended position of the initial position (Figure 2c and Figure 2d).
Niezink fails to teach an imaging marker.  Niezink teaches implanting objects such as an identification transponder (Abstract and Col. 2, Line 2).  However, Chesbrough teaches an imaging marker located within the marker recess (Abstract and Figure 2) in order to later identify the injection site (Page 1, Para 0003 & 0008).

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the transponders of Niezink with the markers of Chesbrough in order to later identify the injection site (Page 1, Para 0003 & 0008).
Claim 44:  Niezink teaches:
wherein the marking device includes a handle having a handle proximal end and a handle distal end and defining a hollow interior [FIGS. 2a-2e show schematically the mechanism situated in housing 13] (Figure 1, Element 13)
the cannula configured for slidable movement between the extended position where the cannula distal end having the distal opening extends beyond the handle distal end (Figure 2b), and 
a retracted position where the distal opening of the cannula is received within the hollow interior (Figure 2e)
the stylet configured for slidable movement between the ready position where a stylet distal end is proximal of the cannula distal end to form a marker recess in the cannula between the cannula distal end and the stylet distal end (Figure 2c), and 
the implant position where the stylet distal end extends into the marker recess to at least the distal opening in the cannula (Figure  2d), and
wherein during the simultaneous unitary retraction of the cannula and stylet, both of the cannula distal end and the stylet distal end are moved into the hollow interior of the handle (Figure 2e)
Claim 45:  Niezink teaches wherein during the simultaneous unitary retraction of the cannula and stylet, the stylet is moved from the implant position to the withdrawn position in unison with the cannula as the cannula is moved from the extended position to the retracted position (Figure 2e).
Claim 46:  Niezink teaches wherein during the simultaneous unitary retraction, the stylet is moved from the implant position to a withdrawn position (Figure 2e) where the stylet distal end is received within the hollow interior of the handle [FIGS. 2a-2e show schematically the mechanism situated in housing 13] (Figure 1, Element 13).
Claim 53:  Niezink fails to teach the cannula distal end includes at least one imageable marking feature.  However, Chesbrough teaches wherein the cannula distal end includes at least one imageable marking feature, the method further including imaging the at least one imageable marking feature to determine a location of the cannula distal end [The cannula tip 38 can be designed for enhanced visibility using common imaging systems] (Col. 5, Line 20-30) in order to position the tip at or near the location of the tissue mass where a biopsy has been taken (Col. 5, Line 18-20).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Niezink to include an imageable marking feature in order to position 
Examiner’s Note:  It is understood that the imageable marking feature is NOT the imaging marker but a unique feature to the cannula distal end for locating the cannula distal end in an image.
Claim 54:  Niezink teaches including biasing the stylet to the ready position [said biasing member will urge said needle to said retracted position around said push rod thereby leaving said object implanted within said living being] (Claim 1).
Claim 55:  Niezink teaches:
A method of operating a marking [an injector for hypodermically implanting an object in a living being…such as an identification transponder] device (Abstract and Col. 2, Line 2), comprising:
providing a handle having a handle proximal end and a handle distal end and defining a hollow interior [FIGS. 2a-2e show schematically the mechanism situated in housing 13] (Figure 1, Element 13)
providing a cannula having a cannula distal end and a cannula distal tip, the cannula slidably mounted to the handle, the cannula being configured for slidable movement between an extended position where the cannula distal tip extends beyond the handle distal end and a retracted position where the cannula distal tip is received within the hollow interior (see Figure 2b and Figure 2e)
providing a stylet having a stylet distal end located in the cannula proximal of the cannula distal end to form a marker recess in the cannula between the cannula 
providing an marker located within the marker recess (see Figure 2c)
providing an actuator operably coupled to the stylet and the cannula, the actuator defining an implant condition wherein the cannula is in the extended position and the stylet is in the implant position (Figure 2a-2e, Elements 2, 5, 8, 10, 11, 12 & 31); and
in a sequence beginning from the implant condition, operating the actuator to effect simultaneous retraction of the cannula and the stylet in unison to position an entirety of both the cannula and the stylet within the hollow interior of the handle (see Figure 2e).
Niezink fails to teach, within the embodiment of Figure 2a-d), wherein the stylet distal end extends in the distal direction from the cannula distal end.  However, Niezink teaches wherein the stylet distal end extends in the distal direction from the cannula distal end within the embodiment of Figure 4e in order to accurately control how the needle [cannula] is placed (Col. 2, Line 32-33).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stylet distal end of Niezink from one embodiment of Niezink to another of Niezink in order to accurately control how the needle [cannula] is placed (Col. 2, Line 32-33).  
Niezink fails to teach an imaging marker.  Niezink teaches implanting objects such as an identification transponder (Abstract and Col. 2, Line 2).  However, Chesbrough teaches an imaging marker located within the marker recess (Abstract and Figure 2) in order to later identify the injection site (Page 1, Para 0003 & 0008).

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the transponders of Niezink with the markers of Chesbrough in order to later identify the injection site (Page 1, Para 0003 & 0008).
Claim 57:  Niezink fails to teach the cannula distal end includes at least one imageable marking feature.  However, Chesbrough teaches wherein the cannula distal end includes at least one imageable marking feature, the method further including imaging the at least one imageable marking feature to determine a location of the cannula distal end [The cannula tip 38 can be designed for enhanced visibility using common imaging systems] (Col. 5, Line 20-30) in order to position the tip at or near the location of the tissue mass where a biopsy has been taken (Col. 5, Line 18-20).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Niezink to include an imageable marking feature in order to position the tip at or near the location of the tissue mass where a biopsy has been taken (Col. 5, Line 18-20).
Claim 58:  Niezink teaches:
A method of operating a marking [an injector for hypodermically implanting an object in a living being…such as an identification transponder
providing a handle having a closed handle proximal end and a handle distal end, and defining a hollow interior [FIGS. 2a-2e show schematically the mechanism situated in housing 13] (Figure 1, Element 13)
providing a delivery assembly slidably mounted to the handle (the elements in Figures 2a-2e), comprising:
a cannula having an open cannula distal end, operable from a retracted cannula position and an extended cannula position wherein the extended cannula position is characterized by the cannula distal end extended beyond the handle distal end and the retracted cannula position is characterized by the cannula distal end retracted within the hollow interior  (see Figure 2b and Figure 2e)
a stylet assembly (Figure 2a-2e, Elements 10, 9, 5 & 2) slidably mounted to the handle having: 
a stylet with a stylet distal end (near Figure 2a-2e, Element 2) and 
a stylet proximal end (near Figure 2a-2e, Element 10) and 
a stylet support shaft [tension spring 5] (Figures 2a-2e, Element 5 & 10), 
wherein the stylet proximal end is fixed within the stylet support shaft [Push rod 9 is at one end provided with a push rod plate 10 on which a tension spring 5 acts] (Figures 2a-2e, Element 5 & 10)
the stylet assembly being operable from a ready position and an implant position (see Figure 2c and Figure 2d)
the ready position being a configuration with the stylet distal end being disposed proximally of the cannula distal end to define a marker recess in the cannula between the stylet distal end and the cannula distal end (see Figure 2c)
the implant position being a configuration with the stylet distal end being disposed distally of a marker recess proximal end, providing an marker disposed within the marker recess (see Figure 2c) and 
transitioning the delivery assembly through each of at least three configurations (See Figures 2b, 2c and 2e) including:
a first configuration wherein the cannula is positioned in the extended cannula position and the stylet assembly is positioned in the ready position (see Figure 2b)
a second configuration wherein the cannula is positioned in the extended cannula position and the stylet assembly is positioned in the implant position (see Figure 2c) and
a third configuration wherein, in unison, the cannula is retracted from the extended cannula position to the retracted cannula position and the stylet is retracted from the implant position into the handle (see Figure 2e).
Niezink fails to teach an imaging marker.  Niezink teaches implanting objects such as an identification transponder (Abstract and Col. 2, Line 2).  However, Chesbrough teaches an imaging marker located within the marker recess (Abstract and Figure 2) in order to later identify the injection site (Page 1, Para 0003 & 0008).

It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the transponders of Niezink with the markers of Chesbrough in order to later identify the injection site (Page 1, Para 0003 & 0008).
Claim 59:  Niezink teaches the second configuration (see Figure 2c).  Niezink teaches positioning the object (Col. 4, Line 55-56).  Niezink fails to teach a biopsy site and the imaging marker.  However, in the combination made for claim 58 above, Chesbrough teaches an imaging marker located within the marker recess (Abstract and Figure 2).  Chesbrough teaches wherein the marker is positioned within tissue at a biopsy site (Col. 5, Line 18-20 & 31-36).
Claim 60:  Niezink teaches wherein when the stylet assembly is in the implant position the stylet distal end extends to at least the open cannula distal end (see Figure 2d).
Claim 61:  Niezink teaches wherein when the stylet assembly is in the implant position, the stylet distal end extends into the marker recess (see Figure 2d).
Claim 62:  Niezink teaches comprising 
providing a cannula support shaft [tension spring 4] (Figures 2a-2e, Element 2 & 4), 
wherein the proximal end of the cannula is fixed within the cannula support shaft and the cannula support shaft is operably coupled to the stylet support shaft [a slidable needle 3 fixed in a needleholder 2 is ] (Col. 4, Line 15-18)
so that a transition of the cannula from the extended cannula position to the retracted cannula position moves the stylet distal end into the hollow interior of the handle (see Figure 2e).

Claim(s) 47-52 & 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niezink et al. (US Patent No. 5,273,532) and Chesbrough et al. (US Patent No. 7,569,065 B2) and further in view of Stewart (US Patent No. 5,147,295).
Claim 47:  Niezink teaches wherein the marking device includes an actuator to effect movement of the cannula and the stylet, the actuator including a trigger [control handle] and a spring biasing mechanism position [springs 4 and 5] (Figure 2a-2e, Elements 2, 5, 8, 10, 11, 12 & 31).  Niezink fails to teach the cam.  However, Stewart teaches effecting a continuous rotational movement of the trigger to move a cam that sequentially moves the stylet from the ready position to the implant position to eject the imaging marker, and then the cam releases the spring biasing mechanism to automatically move the cannula from the extended position to the retracted position (Col. 5, Line 7-22) in order to reduce damage to the implant and improve injection over the prior art (Col. 1, Line 27-35).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Niezink to include the trigger and spring biasing 
Claim 48:  Niezink teaches wherein the stylet is retracted in its entirety into the hollow interior of the handle [FIGS. 2a-2e show schematically the mechanism situated in housing 13] (Figure 1, Element 13) when automatically moving the cannula from the extended position to the retracted position (Figure 2e).
Claim 49:  Niezink teaches wherein the trigger [unlocking member] is operable between a locked position and a cannula release position, wherein in the locked position the trigger preventing movement of the cannula to the retracted position and in the cannula release position the trigger not preventing movement of the cannula to the retracted position [This releases the locking catch such that the needle is free to move from the extended to the retracted position in response to the force exerted by the spring or biasing member] (Col. 2, Line 1-27).
Claim 50:  Niezink teaches wherein the marking device includes a cannula mount (Figure 2a-2e, Element 2) slidably moving in the hollow interior of the handle, the cannula mount supporting a proximal end of the cannula, and the cannula mount operably coupling to the spring biasing mechanism (Figure 2a-2e, Element 4).
Claim 51:  Niezink teaches wherein the marking device includes a stylet mount (Figures 2a-2e, Element 10) that slidably moves in the hollow interior of the handle (see Figure 2e) the stylet mount supporting a proximal end of the stylet, and for the method further including fixing the stylet mount to the cannula mount, wherein a retraction of the cannula mount directs the stylet mount proximally in the hollow interior to move the 
Claim 52:  Niezink teaches wherein the stylet mount as the trigger moves from a locked position to a cannula release position to displace the stylet mount and move the stylet to the implant position to eject the imaging marker, and thereafter, as the trigger reaches a cannula release position to facilitate proximal movement of the stylet mount and the cannula mount (see Figures 2a-2e).  
Niezink fails to teach a cam and a cam surface.  
However Stewart teaches wherein a cam surface of the cam rides along the stylet mount as the trigger moves from a locked position to a cannula release position to displace the stylet mount and move the stylet to the implant position to eject the imaging marker, and thereafter, the cam surface rides off the stylet mount as the trigger reaches a cannula release position to facilitate proximal movement of the stylet mount and the cannula mount (Col. 6, Line 65 - Col. 7, Line 12) in order to reduce damage to the implant and improve injection over the prior art (Col. 1, Line 27-35).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Niezink to include the cam surface as taught by Stewart in order to reduce damage to the implant and improve injection over the prior art (Col. 1, Line 27-35).
Claim 56:  Niezink teaches wherein the actuator operably couples the stylet with the cannula when the stylet is moved to the implant position, the actuator including a trigger [control handle] and a spring biasing mechanism [springs 4 and 5] (Figure 2a-2e, Elements 2, 5, 8, 10, 11, 12 & 31).  Niezink teaches the trigger being rotatably 
Niezink fails to teach the trigger including a cam.  
However, Stewart teaches the method including moving the trigger in a continuous rotational movement of the trigger, wherein the cam sequentially manually advances the stylet in the cannula from a ready position to the implant position to eject the imaging marker from the cannula (Col. 5, Line 7-22) in order to reduce damage to the implant and improve injection over the prior art (Col. 1, Line 27-35).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Werner, Chesbrough and Niezink to include the trigger and spring biasing mechanism as taught by Stewart in order to reduce damage to the implant and improve injection over the prior art (Col. 1, Line 27-35). 

Response to Arguments
Applicant’s arguments, see Page 10, filed 12/16/2020, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  The Double Patenting Rejection of the claims has been withdrawn. 

Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.  
Claim 43
The Applicant submitted arguments that Niezink fails to teach the amended claim language.  The Examiner respectfully disagrees.  In Figure 2c, the cannula is in the extended position from the initial position (Figure 2b).  Once the stop (Figure 2c, Element 11) connects to the blocking device (Figure 2c, Element 12), the spring (Figure 2c, Element 4) retracts the cannula (Figure 2c, Element 3), from the extended position of the initial condition, and the stylet (Figure 2c, Element 9) simultaneously.
The Applicant submitted arguments that the Examiner misinterpreted the claims due to a semi-colon.  The Examiner contends that clarity of the claims should be within the claim language and not based on semi-colon placement.  The Examiner encourages the Applicant to amend the claim language to include language that would lead to the desired interpretation of the Applicant.  Claim language to clarify the intended relationship between the effecting movement of the stylet and the ejecting an imaging marker would be required in order to have the claims be interpreted in the manner the Applicant is intending.
	The arguments are unconvincing.

Claim 55
	The Applicant submitted arguments that the stylet extending from the cannula distal end.  The Examiner agrees that Figure 2a-e of Niezink fails to teach the newly amended claim limitation.  However, the rejection above has been amended to address the new claim limitation.  The Examiner contends that another embodiment of Niezink teaches the newly amended claim limitation.


Claim 58
	The Applicant submitted arguments the prior art fails to teach the stylet distal end being disposed distally of a marker recess proximal end.  The Examiner respectfully disagrees.  The Examiner notes that in comparing Figure 2c and Figure 2d, the stylet [push rod 9] end is at the position of the distal end of the marker recess [object 14].  The Examiner contends that the arguments of the Applicant would be convincing if the stylet was claimed as extending in the distal direction from the cannula distal end.  However, the current claims in the most broad and most reasonable interpretation are interpreted as the stylet being disposed relative to the marker recess and not the cannula end.
		The arguments are unconvincing.

Claim 60
	The Applicant submitted arguments that Niezink fails to teach “stylet distal end extends to at least the open cannula distal end”.  The Examiner respectfully disagrees.  The Examiner acknowledges that the stylet distal end extending beyond the open cannula distal end is not taught within the embodiment of Niezink used within the rejection of Claim 60.  However, Niezink teaches extends to at least the open cannula distal end.
		The arguments are unconvincing.


Claim 61
	The Applicant submitted arguments that Niezink fails to teach “wherein when the stylet assembly is in the implant position, the stylet distal end extends into the marker recess” and in the context of claim 58 which recites, “to define a marker recess in the cannula between the stylet distal end and the cannula distal end”.  The Examiner respectfully disagrees.  As discussed previously, the Examiner notes that in comparing Figure 2c and Figure 2d, the stylet [push rod 9] end is at the position of the distal end of the marker recess [object 14].  The Examiner contends that the arguments of the Applicant would be convincing if the stylet was claimed as extending in the distal direction from the cannula distal end.  However, the current claims in the most broad and most reasonable interpretation are interpreted as the stylet being disposed relative to the marker recess and not the cannula end.
The arguments are unconvincing.

Claim 47
	The Applicant submitted arguments that the drive rod remains stationary in the teachings of Stewart.  The Examiner respectfully disagrees with the arguments as the drive rod of Stewart was not relied on within the rejection.  Rather the cam of Stewart in combination with the teachings of Niezink is the basis for the rejection.
The arguments are unconvincing.

Claim 52 & 56

The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793